DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 4/27/2022.  These drawings are approved by Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-16 and 18-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3233924, Stanley et al.
	In regards to claim 1, in Figures 1-3 and paragraphs detailing said figures, Stanley et al disclose a ferrule adapter for use within a fluid coupler, the ferrule adapter comprising: a body (30) extending axially along a longitudinal axis between a proximal end and a distal end, the body including a receiving bore extending along the longitudinal axis, the receiving bore configured to receive a fluid conduit (14); a stop (22) axially spaced apart from the proximal end of the body, the stop configured to engage an end of the fluid conduit; and a connector (between 22) extending between the proximal end of the body and the stop, the connector configured to adjust the axial distance (small distance by deflection) between the proximal end of the body and the stop.
	In regards to claim 2, in Figures 1-3 and paragraphs detailing said figures, Stanley et al disclose the connector comprises a plurality of circumferentially spaced arms operably coupling the body and the stop.
	In regards to claim 3, in Figures 1-3 and paragraphs detailing said figures, Stanley et al disclose the arms are made of a flexible material such that the stop can axially change position in relation to the body.
In regards to claim 7, in Figures 1-3 and paragraphs detailing said figures, Stanley et al disclose the stop is an annular ring (segmented ring) with an inner diameter less than an inner diameter of the receiving bore.
	In regards to claim 8, in Figures 1-3 and paragraphs detailing said figures, Stanley et al disclose a fluid coupler comprising: a fitting (6) including a receiver including an opening (8) having an inner first diameter, and external threads; a mounting nut (33) including internal threads to couple with the external threads of the fitting; a fluid conduit (14) having an end and an outer second diameter, wherein the outer second diameter is less than the inner first diameter; and a ferrule adapter including: a stop configured to engage the end of the fluid conduit; a body having a proximal end and a distal end, the proximal end supporting the stop; and a first angled surface protruding from the body of the ferrule adapter, the first angled surface extending radially outward from the proximal end in the direction of the distal end, the first angled surface being compressed by an inner surface of the receiver of the fitting to clamp onto the fluid conduit as the internal threads of the mounting nut are threaded onto the external threads of the fitting.
	In regards to claim 9, in Figures 1-3 and paragraphs detailing said figures, Stanley et al disclose a second angled surface, coupled with the first angled surface and extending radially inward in the direction of the distal end, such that the second angled surface engages an inner surface of the mounting nut as the mounting nut is threaded onto the receiver of the fitting.
	In regards to claim 10, in Figures 1-3 and paragraphs detailing said figures, Stanley et al disclose the fitting and the fluid conduit are fluidly coupled.
In regards to claim 11, in Figures 1-3 and paragraphs detailing said figures, Stanley et al disclose the distal end of the ferrule body passes through an opening in the mounting nut as the mounting nut is threaded onto the receiver of the fitting.
	In regards to claim 12, in Figures 1-3 and paragraphs detailing said figures, Stanley et al disclose a plurality of circumferentially spaced arms operably coupling the body and the stop.
	In regards to claim 13, in Figures 1-3 and paragraphs detailing said figures, Stanley et al disclose the plurality of arms are made of a flexible material such that the stop can axially change position in relation to the body.
	In regards to claim 14, in Figures 1-3 and paragraphs detailing said figures, Stanley et al disclose the stop is an annular ring with an inner diameter less than an inner diameter of the receiving bore.
In regards to claim 15, in Figures 1-3 and paragraphs detailing said figures, Stanley et al disclose a fluid coupler comprising: a fitting including a receiver including an opening, and external threads; a mounting nut including internal threads to couple with the external threads of the fitting; a fluid conduit with at least one end; and a ferrule adapter including: a body extending axially along a longitudinal axis having a proximal end and a distal end; a stop axially spaced apart from the proximal end of the body, the stop configured to engage with the end of the fluid conduit; and a connector extending between the proximal end of the body and the stop, the connector configured to adjust the axial distance between the proximal end of the body and the stop.
	In regards to claim 16, in Figures 1-3 and paragraphs detailing said figures, Stanley et al disclose the connector comprises a plurality of circumferentially spaced arms operably coupling the body and the stop.
In regards to claim 18, in Figures 1-3 and paragraphs detailing said figures, Stanley et al disclose the fitting and the fluid conduit are fluidly coupled.
In regards to claim 19, in Figures 1-3 and paragraphs detailing said figures, Stanley et al disclose an engagement feature on an inner surface of the body of the ferrule adapter such that the ferrule adapter engages with an outer surface of the fluid conduit.
In regards to claim 20, in Figures 1-3 and paragraphs detailing said figures, Stanley et al disclose the distal end of the ferrule body passes through an opening in the mounting nut as the mounting nut is threaded onto the receiver of the fitting.
	In regards to claim 21, in Figures 1-3 and paragraphs detailing said figures, Stanley et al disclose a fluid coupler comprising: a fitting including a receiver having an opening with an inner first diameter, and external threads; a mounting nut including internal threads to couple with the external threads of the fitting; a fluid conduit having an end and an outer second diameter, wherein the outer second diameter is less than the inner first diameter; and a ferrule adapter concentrically receiving the fluid conduit and supported within the receiver of the fitting; wherein outer second diameter of the tube is between 10 percent and 75 percent smaller than the inner first diameter of the receiver of the fitting.
	In regards to claim 22, in Figures 1-3 and paragraphs detailing said figures, Stanley et al disclose the outer second diameter of the tube is between 15 percent and 35 percent smaller than the inner first diameter of the receiver of the fitting.
	Allowable Subject Matter
Claims 4-6, 17 and 23-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the prior art does not disclose the connector configured to adjust the axial distance between the proximal end of the body and the stop, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The prior art structure is capable of adjusting a small axial distance, by deflection, between the proximal end of the body and the stop, and it meets the claim limitations.
Applicant argues that the prior art does not disclose a fitting including a receiver including an opening having an inner first diameter, and external threads; a mounting nut including internal threads to couple with the external threads of the fitting; a fluid conduit having an end and an outer second diameter, wherein the outer second diameter is less than the inner first diameter. The Examiner disagrees. In Figures 1-3, the prior art clearly illustrates a fitting (6) including a receiver including an opening (8) having an inner first diameter, and external threads; a mounting nut (33) including internal threads to couple with the external threads of the fitting; a fluid conduit (14) having an end and an outer second diameter, wherein the outer second diameter is less than the inner first diameter, as claimed.
Applicant argues the prior art does not disclose various other features. The Examiner disagrees. In Figures 1-3, the prior art illustrates all claimed features.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679